Citation Nr: 1022267	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-13 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary emphysema, 
claimed as asthma associated with primary atypical pneumonia 
(pulmonary disability).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran has active service from December 1951 to 
September 1953 and is in receipt of the Combat Infantryman 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and March 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In August 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

The Board noted, in its August 2009 remand, that the Veteran 
testified at his November 2007 hearing before a Decision 
Review Officer (DRO) that he had sought VA treatment for his 
pulmonary disability in 1976 but that he was turned away 
because he was not service connected for the same.  The Board 
directed the AMC to obtain outstanding VA treatment records 
from approximately 1976.

There is no indication that the AMC sought outstanding VA 
treatment records from approximately 1976, as instructed in 
the August 2009 Board remand.  The Board notes here that at 
the time of the Veteran's November 2007 DRO hearing he did 
not specify from which VAMC he sought treatment in 1976, he 
only reported that he had to drive an hour or two from his 
home to the VAMC.  However, review of the record indicates 
that the Veteran has received VA treatment from the VMAC in 
San Juan, Puerto Rico since at least 1997, and that he has 
lived in Puerto Rico since at least 1974.  

Thus, on remand the AMC should obtain and associate treatment 
records dated from approximately 1976 to October 1997 from 
the VAMC in San Juan, Puerto Rico.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file the Veteran's treatment records from 
the VAMC in San Juan, Puerto Rico, dated 
from approximately 1976 to October 1997.  
To the extent there is an attempt to 
obtain records that is unsuccessful; the 
claims file should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to submit the sought-after 
records.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

2.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
pulmonary disability, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



